DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1, 4-5, 17-18, 20, 22-26, and 78-82 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 Dec. 2021 has been entered.
 
Status of Claims
	Claims 2-3, 6-16, 19, 21, and 27-77 are cancelled.  Claim 82 is withdrawn.  Claim 24 is amended. 

Response to Amendment
	The amendments filed on 27 Dec. 2021 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claim 24 under 35 USC 103 as being unpatentable over Chung et al. (US 2011/0262354 A1; filed 13 Jun. 2007), in view of Liu et al. (Bioorg. Med. Chem. Lett.; published 7 Nov. 2006), in further view of Cao et al. (Eur. J. Nucl. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 

Claims 1, 4-5, 18, 20, 22-23, 25-26, and 78-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2011/0262354 A1; filed 13 Jun. 2007), in view of Liu et al. (Bioorg. Med. Chem. Lett.; published 7 Nov. 2006) and Narayanan et al. (J. Org. Chem.; published 1995) for the reasons cited in the Office action filed on 25 Jun. 2021.

Claims 1, 4-5, 17-18, 20, 22-23, 25-26, and 78-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2011/0262354 A1; filed 13 Jun. 2007), in view of Liu et al. (Bioorg. Med. Chem. Lett.; published 7 Nov. 2006) for the reasons cited in the Office action filed on 25 Jun. 2021.

Applicants Arguments
	Applicants assert that (i)-(iii) do not appear to provide any proper basis that would allow to conclude that there was a reasonable expectation of success in respect of the claimed conjugates and their drug delivery ability.  A person of ordinary skill would have considered the receptors involved and what was known about their ligands.  Liu only disclose information on glucose receptors.  Chung only disclose information on unconjugated dyes.  It is not apparent whether the claimed unconjugated dyes would bind to the dye receptors.  A reasonable expectation of success needs to be based on relevant data.  Any conjugates disclosed in Chung appear to provide targeting for delivery of the dye for imaging; there is no drug or even carbohydrate targeting or delivery by the dye.  Liu is teaching away from things other than glucose.  Chung only teaches dyes, but not that conjugating such dyes of the claimed core structure may allow drug delivery into cancer cells.  The conjugates disclose in Chung appear to provide targeting for delivery of the dye for imaging.
.

Applicant's arguments filed 27 Dec. 2021 have been fully considered but they are not persuasive. Chung discloses IR-783 as a targeting ligand which accumulates in cancer cells but not normal cells.  According to Chung, the uptake is completely abolished by bromosulfothalein, an inhibitor of organic anion transporters.  Chung discloses IR-783 as a compound that targets the organic anion transporters.  At [0122], Chung teaches the amount of compound or composition in the pharmaceutical preparation that is needed to provide the desired level of active agent and/or conjugate in the blood stream or in target tissue.  At for example [0010], Chung teaches the use of the CO-N-hydroxysuccinimide group which is a conjugate amenable functional group. In sum, Chung provide a reasonable expectation of success that IR-783 can used to target cancer cells but not normal cells as taught conjugate.  Chung teaches how to conjugate IR-783 to another compound, e.g. a CO-N-hydroxysuccinimide group, with a reasonable expectation of success.
.

Claims 1, 4-5, 18, 20-23, 25-26, and 78-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2011/0262354 A1; filed 13 Jun. 2007), in view of Liu et al. (Bioorg. Med. Chem. Lett.; published 7 Nov. 2006), in further view of Safavy et al. (J. Med. Chem.; published 1999), and Vlahov et al. (WO 2007/022494 A2; published 22 Feb. 2007) for the reasons cited in the Office action filed on 25 Jun. 2021.

Applicants Arguments
.

Applicant's arguments filed 27 Dec. 2021 have been fully considered but they are not persuasive. Chung and Liu are not deficient for the reasons discussed above.  An IR-783 conjugate that targets the cancers cells would have been obvious to a person of ordinary skill in the art with a reasonable expectation of success for the reasons discussed above.  Vlahov et al. teach advantageous multi-drug ligand conjugates for the treatment of cancer.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further conjugate a ligand capable of recognizing tumor cells in order to gain the advantages of improved tumor targeting and enhanced cytotoxicity.

New Ground of Rejection
Claim Rejections - 35 USC § 103
Claims 1, 4-5, 18, 20, 22-26 and 78-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chung et al. (US 2011/0262354 A1; filed 13 Jun. 2007), in view of Liu et al. (Bioorg. Med. Chem. Lett.; published 7 Nov. 2006), in further view of Vlahov et al. (WO 2007/022494 A2; published 22 Feb. 2007).

Chung et al. teach as discussed above.  Chung et al. teach cyanine-containing compounds for cancer imaging and treatment (see title). Chung et al. teach that the compounds of the invention are preferentially taken up by cancer cells as compared to normal cells. This allows many uses in cancer treatment, diagnosis, tracking and imaging fields (see abstract). 
    PNG
    media_image1.png
    232
    595
    media_image1.png
    Greyscale
 wherein Rs is independently selected from H, OH, OMe, halogen, NH2, NHRB, NRB2, and COOH. Chung et al. teach MHI-148, IR-783, and IR-780 (see [0010]-[0011]). Chung et al. teach MHI-148, MHI-25, MHI-78, MHI-160, MHI-161, MHI- 200, and IR-780 (see [0047]). Chung et al. teach fluorescence having a wavelength between 700 and 850 nm (see [0021]). Chung et al. teach that esters of the compounds of the present invention may be prepared through functionalization of hydroxyl and/or carboxyl groups that may be present within the molecular structure (see [0135]). Chung et al. teach that the compounds of the invention may be used in combination with an antineoplastic therapeutic agent. When a compound of the invention is administered in combination with an antineoplastic therapeutic agent (i.e., coadministration), it is recognized that a compound of the invention and the antineoplastic therapeutic agent can be administered in a fixed combination (see [0162)). Chung et al. teach most cyanine dyes require a ligand or targeting agent (Such as a peptide, carbohydrate, or antibody) (see [0003}).
	Chung et al. do not teach a conjugate further comprising a ligand capable of recognizing 
Liu et al. teach as discussed above.  Liu et al. teach the synthesis of 2'-paclitaxel methyl 2-glucopyranosyl succinate for specific targeted delivery to cancer cells (see title). Liu et al. teach that the most notable paclitaxel derivatives so far are those in which the C-2' and C-7’ hydroxyl groups of the molecule are engaged in functional group that collapses, upon in vivo activation, releasing paclitaxel (See pg. 617, col. 2). Liu et al. teach that in order to examine the effect of succinic acid as linker on cell toxicity, we have examined the inhibition of 2’-succinyl paclitaxel on MCF-7 cells and the results show concentration-dependent inhibition of MCF-7 cells with the 50% inhibition at 25 ng/mL. Although the modification on the 2'-hydroxyl group of paclitaxel with succinic acid appeared to reduce the toxicity of paclitaxel on MCF-7 cell growth, this linker maintained the activity of paclitaxel upon the concentration used and could be used 
Vlahov et al. teach multi-drug ligand conjugates (see title).  Vlahov et al. teach conjugates comprising a plurality of drugs (see abstract).  Vlahov et al. teach the treatment of cancers (see pgs. 37, 40).  Vlahov et al. teach that suitable compounds include cytokines or immune cell growth factors such as interleukins 1-18 (see pg. 42).  Vlahov et al. teach in growth factors such as insulin like growth factors (see pg. 12) and Her-2 (see pg. 29). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compounds of Chung et al. by further conjugate an additional drug such as a human epidermal growth factor receptor-2 (HER-2) inhibitor as taught by Vlahov et al. because it would have been expected to advantageously enable improved targeting and enhanced cytotoxicity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618